PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/316,624
Filing Date: 6 Dec 2016
Appellant(s): International Insulation Products, LLC



__________________
Jeffrey S. Habib
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/21/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/17/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant argues that Crostic does not disclose exterior use of its insulation as a roofing underlayment.  Thus, Appellant contends, the interior insulation of Crostic cannot be used as a roofing underlayment that is attached to the roofing deck.  Appellant continues on to argue that the insulation of Crostic is instead placed within a roof or wall of a building to control heat transfer between the roof or wall and the building interior.  
Crostic teaches a reflective insulation product that can be installed in a roof of a building and attached to the roof deck and under the roof.  Crostic abstract, ¶¶ 36–37.  Accordingly, because Crostic teaches an insulation product that may be attached to the roof deck and under the roof, it is reasonable to consider the prior art capable of performing as the required “roofing underlayment.”  
Additionally, Appellant arguments are not directed to, nor demonstrate, a structural difference between the claimed “roofing underlayment” and the prior art.  See In re Otto, 312 F.2d 937,938 (CCPS 1963).  Thus, Appellant’s use of the term “roofing underlayment” in the preamble of the claims merely qualifies as an intended use of the claimed invention, which is met by Crostic for the reasons set forth above, and does not further limit the claim.  See In re Schreiber, 128 F.3d 1473, 1477 (Fed. Cir. 1997).
Appellant then argues that no motivation to modify the polypropylene layer of Crostic to become waterproof exists because the polypropylene layer is already waterproof due to its composition and thickness.  
Crostic teaches a reflective insulation product comprising an outer polypropylene layer, wherein the polypropylene layer has a thickness of from about 1 mil to about 2 mils.  Crostic abstract, ¶¶ 4, 27, 36.  Crostic is silent as to whether the polypropylene layer is waterproof.  The Examiner relies on Hamdar to teach and provide motivation to make a polypropylene layer in roofing underlayments, such as in Crostic, waterproof in order to prevent the growth of mold.  See Hamdar abstract, ¶¶ 2, 65.  
Alternatively, if the polypropylene layer of Crostic is waterproof as suggested by Appellant in the Appeal Brief and previously submitted declaration, Crostic would suffice as a stand-alone reference under either a theory of anticipation or obviousness as Crostic teaches all the limitations of at least independent claim 1.  
Appellant next argues that no motivation exists to replace the Crostic polypropylene layer with the roofing underlayment of Hamdar. The Examiner’s finding of obviousness is based upon rendering the polypropylene layer of Crostic waterproof based upon the teachings of Hamdar, not replacing polypropylene layer of Crostic with the roofing underlayment of Hamdar as suggested by Appellant.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        
Conferees:
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786       
                                                                                                                                                                                                 /MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.